                     UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION


CIVIL ACTION NO. 1:19cv998 (WOB)


CYNTHIA WOEKRMYER                                   PLAINTIFF

VS.                                 ORDER


BLUE CHIP 2000 COMMERCIAL
CLEANING, INC.                                      DEFENDANT


      The Court having been advised that this case has been settled,

and being advised,

      It is ORDERED that this action is hereby DISMISSED with

prejudice, provided that any of the parties may, upon good cause

shown within 60 days, move to reopen the action if settlement is

not consummated.    Also, if desired, the parties may timely move to

substitute   a   judgment   entry    contemplated   by   the    settlement

agreement.

      The Court expressly and explicitly retains jurisdiction to

enforce the settlement agreement of the parties.

      IT IS SO ORDERED.

      This 21st day of February 2020.
